Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 1 of 10 Page ID #:1034

                                                                        1


   1

   2

   3

   4                         UNITED STATES DISTRICT COURT

   5                       CENTRAL DISTRICT OF CALIFORNIA

   6                                 SOUTHERN DIVISION

   7                                       - - -

   8            THE HONORABLE JAMES V. SELNA, JUDGE PRESIDING

   9
                  SKYBELL TECHNOLOGIES, INC.,   )
  10                                Plaintiff,  )
                     vs.                        )
  11                                            )        SACV-18-00014-JVS
                  RING, INC.,                   )
  12                                Defendant. )
                  ------------------------------)
  13

  14

  15                REPORTER'S TRANSCRIPT OF PROCEEDINGS

  16                          Santa Ana, California

  17                            October 17, 2018

  18

  19                                SHARON A. SEFFENS, RPR
                                    United States Courthouse
  20                                411 West 4th Street, Suite 1-1053
                                    Santa Ana, CA 92701
  21                                (714) 543-0870

  22

  23

  24

  25

                SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 2 of 10 Page ID #:1035

                                                                        2


   1    APPEARANCES OF COUNSEL:

   2    For the Plaintiff:

   3    MARC A. FENSTER
        RUSS AUGUST & KABAT
   4    12424 Wilshire Boulevard, 12th Floor
        Los Angeles, CA 90025
   5    (310) 826-7474

   6    For the Defendant:

   7    ANNETTE L. HURST
        ORRICK HERRINGTON & SUTCLIFFE, LLP
   8    The Orrick Building
        405 Howard Street
   9    San Francisco, CA 94105-2669
        (415) 773-4585
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 3 of 10 Page ID #:1036

                                                                                  3


           1    SANTA ANA, CALIFORNIA; MONDAY, OCTOBER 15, 2018; 11:36 A.M.

11:36      2               THE CLERK:    Item No. 12, SACV-18-00014-JVS,

11:36      3    Skybell Technologies, Inc., versus Ring, Inc.

11:37      4               Counsel, please step forward and state your

11:37      5    appearances.

11:37      6               MS. HURST:    Good morning, Your Honor.       Annette

11:37      7    Hurst for Ring, Your Honor.

11:37      8               MR. FENSTER:     Good morning, Your Honor.      Marc

11:37      9    Fenster for Skybell.

11:37     10               THE COURT:    Good morning.

11:37     11               I have been away for a couple of weeks and my

11:37     12    apologies for not answering question as to the extent to

11:37     13    which work product could be transferred to new counsel.               I

11:37     14    believe that under the facts of this case that it would be

11:37     15    appropriate to allow all work product to be transferred to

11:37     16    new counsel.

11:37     17               The Court ordered disqualification not on the

11:37     18    basis of any actual taint but rather because the Court found

11:37     19    that Orrick had not followed the required prophylactic

11:37     20    provisions in conducting its interviews with the client.              So

11:37     21    I'm prepared to stay the order, stay the time for

11:37     22    replacement of counsel, depending on what you want to do in

11:38     23    terms of appeal.

11:38     24               Further, I think as laid out in the status report

11:38     25    there is adequate authority for me to conclude that work

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 4 of 10 Page ID #:1037

                                                                                4


11:38      1    product can be transferred -- should be transferred.           There

11:38      2    is no evidence in this record of actual taint given the

11:38      3    significant measures taken to ensure no contact between the

11:38      4    Orrick interview team and the trial team.         I don't believe

11:38      5    that there is a basis to restrict the transfer of the work

11:38      6    product.   Moreover, it would be a tremendous burden and

11:38      7    expense to Ring if I restricted the transfer to work product

11:38      8    generated by the Durie firm.

11:38      9               MR. FENSTER:     Your Honor, I understand the

11:39     10    tentative.    I do think that EZ Paintr and the Glaxo Group

11:39     11    case that we cited in our response to the Court's tentative

11:39     12    order both support disallowing the transfer because of the

11:39     13    presumption of taint.

11:39     14               In response, none of the cases that were cited by

11:39     15    Orrick support a transfer after the firm itself has been

11:39     16    tainted.   So here they cited Andric as their sole California

11:39     17    case.   In that case, the firm wasn't tainted.         It was more

11:39     18    the usual case where a tainted lawyer came to the firm.

11:39     19    There was no evidence that that tainted lawyer tainted the

11:39     20    lawyers who did the work at the new firm; and, therefore,

11:39     21    transfer of the work product was allowed.

11:39     22               But none of the cases cited by Orrick allow

11:39     23    transfer after the firm itself has received confidential

11:40     24    information.    Here it is undisputed, conceded, that Orrick

11:40     25    received confidential information not just from the client

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 5 of 10 Page ID #:1038

                                                                                  5


11:40      1    but specifically related to this precise matter.

11:40      2                THE COURT:   The Court did not make a finding in

11:40      3    disqualifying as to whether confidential information was in

11:40      4    fact transmitted such that disqualification should be made

11:40      5    on that basis.    That wasn't the basis for the Court's

11:40      6    ruling.

11:40      7                MR. FENSTER:    Okay.

11:40      8                THE COURT:   Correct?

11:40      9                MR. FENSTER:    My recollection on that is

11:40     10    different.    I think it was --

11:40     11                THE COURT:   The Court said it was a close

11:40     12    question.

11:40     13                MR. FENSTER:    There was a close question.       I

11:40     14    didn't recall that it was that.

11:40     15                THE COURT:   But it seems to me that it's an

11:40     16    untainted group that comes to a firm which has taint.             This

11:41     17    is somewhat a unique fact situation.

11:41     18                MR. FENSTER:    I generally agree with that, Your

11:41     19    Honor.    And Mr. Roberts came from Durie Tangrie untainted.

11:41     20    But the work product that happened -- we raised this issue

11:41     21    immediately when we heard that Mr. Roberts came to Orrick.

11:41     22    On June 4, he tells us.      On June 4, we tell him we think

11:41     23    there is an issue here.

11:41     24                The work product that we're worried about is work

11:41     25    product not by Mr. Roberts but work product by Orrick

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 6 of 10 Page ID #:1039

                                                                                6


11:41      1    lawyers after the disqualifying event occurred.          So the work

11:41      2    product -- we don't know what this is.        They have

11:41      3    represented that there was certain work product done by

11:41      4    Orrick after Mr. Roberts came from Durie to Orrick.

11:41      5    Whatever work product was done by Orrick lawyers was

11:42      6    presumably tainted under EZ Paintr and Glaxo Group, and

11:42      7    that's we think the better case law under this situation.

11:42      8               So today is 30 days from the date of the order

11:42      9    disqualifying.    The Court allowed 30 days at Ms. Hurst's

11:42     10    request to allow Ring to find new counsel.         Apparently they

11:42     11    haven't done so.     They have taken the unilateral position

11:42     12    that they will decide 30 days after the Court's order

11:42     13    deciding on transfer whether to find new counsel or not.            We

11:42     14    think that that's contrary to the Court's order and

11:42     15    inappropriate here and prejudicial to Skybell.

11:42     16               Regarding timing and prejudice, I do just want to

11:42     17    emphasize that we raised the issue immediately upon

11:42     18    disqualification.     We did everything that we could to

11:42     19    alleviate prejudice by offering a stay that was rejected by

11:42     20    the Orrick firm.     Orrick -- you may recall Mr. Roberts

11:43     21    joined in June 2018.     The Orrick firm had been in

11:43     22    communication with Skybell trying to continue to get that

11:43     23    business up until May, just a month before, so we're talking

11:43     24    about from June until we filed this motion.

11:43     25               We notified on June 4.      We met and conferred.        At

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 7 of 10 Page ID #:1040

                                                                                7


11:43      1    their request, that was extended.       At their request, we

11:43      2    filed in mid July.     They had an extended briefing period at

11:43      3    their request again.     Orrick took on this work knowing that

11:43      4    there was an issue, and we did everything that we could to

11:43      5    minimize it, and we think that -- while we understand that

11:43      6    there was some prejudice to Orrick, it was -- to Ring, it

11:43      7    was entirely preventable.

11:43      8                We have agreed that anything that Mr. Roberts did

11:43      9    up to coming to Orrick is fine to transfer for the short

11:43     10    window after they were on notice that there was an issue.

11:44     11    After Orrick was already disqualified, we think that should

11:44     12    not be transferred because of under EZ Paintr and Glaxo

11:44     13    Group.

11:44     14                THE COURT:   Thank you.

11:44     15                Ms. Hurst.

11:44     16                MS. HURST:   Thank you, Your Honor.

11:44     17                The law firm has suffered the penalty of this

11:44     18    disqualification.     And the question of regarding work

11:44     19    product really focuses more on the question of prejudice to

11:44     20    Ring.    The EZ Paintr case is very distinguishable.        First of

11:44     21    all, it was an Eighth Circuit regional law that the Federal

11:44     22    Circuit was applying.     But, most importantly, the Court

11:44     23    specifically found that no ethical screen had been

11:44     24    implemented in that case, and that was a key aspect of the

11:44     25    Court's holding.     And of course here there was a screen,

                         SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 8 of 10 Page ID #:1041

                                                                                8


11:44      1    Your Honor.

11:44      2               The Court clearly has discretion to permit the

11:44      3    transfer of work product.      We filed all those declarations

11:44      4    making it clear there was no taint.        That's the appropriate

11:44      5    thing to do for Ring in order to mitigate the prejudice,

11:45      6    Your Honor.

11:45      7               With respect to ongoing proceedings, Your Honor,

11:45      8    we will be prepared to file a 1292(b) motion and an

11:45      9    accompanying motion for stay within one week from today.            We

11:45     10    don't need another 30 days.      I think the client will want to

11:45     11    revisit whether it in fact intends to do so in light of the

11:45     12    Court's indication as to its order today.         So maybe we could

11:45     13    have a week from whenever the Court issues its final ruling

11:45     14    on the work product question.

11:45     15               THE COURT:    I intend the statements made today on

11:45     16    the record to be my final ruling.

11:45     17               MS. HURST:    Thank you, Your Honor.

11:45     18               THE COURT:    So you'll bring on a 1292(b) motion

11:45     19    within a week?

11:45     20               MS. HURST:    Yes, Your Honor.

11:45     21               THE COURT:    Okay.   If they're going to seek

11:45     22    certification under 1292(b), I assume that you would want to

11:45     23    ask the Circuit to review the Court's ruling with regard to

11:46     24    transfer of work product as well.

11:46     25               MR. FENSTER:     I'll have to confer with the client

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 9 of 10 Page ID #:1042

                                                                                9


11:46      1    as to whether they'll do that.       We do oppose a stay pending

11:46      2    appeal, though.    These are head-to-head competitors that are

11:46      3    competing in the market.      We have patented products.       We

11:46      4    have alleged that Ring is infringing those products and

11:46      5    don't believe a stay should be implemented, that that would

11:46      6    be deeply prejudicial to Skybell.

11:46      7               THE COURT:    Well, I'll look at that in your

11:46      8    response to the 1292(b) motion.

11:46      9               Okay, thank you very much.

11:46     10               MR. FENSTER:     Thank you, Your Honor.

11:46     11               MS. HURST:    Thank you, Your Honor.

11:46     12               (Whereupon, the proceedings were concluded.)

11:46     13                                  *     *     *

11:46     14

11:46     15

11:46     16

11:46     17

11:46     18

11:46     19

11:46     20

11:46     21

11:46     22

11:46     23

11:46     24

11:46     25

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-00014-JVS-JDE Document 76 Filed 10/17/18 Page 10 of 10 Page ID #:1043

                                                                               10


11:46      1

11:46      2

11:46      3

11:46      4

11:46      5                                 CERTIFICATE

11:46      6

11:46      7                I hereby certify that pursuant to Section 753,

11:46      8    Title 28, United States Code, the foregoing is a true and

11:46      9    correct transcript of the stenographically reported

11:46     10    proceedings held in the above-entitled matter and that the

11:46     11    transcript page format is in conformance with the

11:46     12    regulations of the Judicial Conference of the United States.

11:46     13

11:46     14    Date:   October 17, 2018

11:46     15

11:46     16
11:46                                     /s/   Sharon A. Seffens 10/17/18
11:46     17                              _________________________________
11:46                                     SHARON A. SEFFENS, U.S. COURT REPORTER
11:46     18

11:46     19

          20

          21

          22

          23

          24

          25

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
